MEMORANDUM *
Simoara Atnarily Aguire-Carpio seeks review of the Board of Immigration Appeals’ (BIA) decision affirming the immigration judge’s (IJ) denial of her applications for asylum and withholding of deportation. The BIA affirmed and adopted the IJ’s findings that Aguire had not suffered past persecution on the basis of her political opinion and that, even if she had, country conditions had changed so that she no longer had a well-founded fear of future persecution.
The IJ’s finding that there was no past persecution is supported by substantial evidence. Under this circuit’s law, unfulfilled threats generally do not constitute past persecution, Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000). Because Aguire did not establish past persecution, she bears the burden of proving that she has a well-founded fear of future persecution. Id. Aguire presented no evidence that compels the conclusion that she is eligible for asylum. Inasmuch as Aguire is ineligible for asylum, she has not met the statutory standard for withholding of deportation. See INS v. Cardozar-Fonseca, 480 U.S. 421, 423-24, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.